Title: From George Washington to Beverley Randolph, 14 December 1789
From: Washington, George
To: Randolph, Beverley


          
            Sir,
            New York December 14th 1789.
          
          I was surprized to find, by your Excellency’s letter of the 1st instant, with which I have been favoured, that my dispatches of the 3d of October did not reach you until the last day of November; and, in consequence thereof, I have inquired of the Post-Master in this City to know if they were detained in his Office. He informs me they were not—and, as a proof of it, he refers to the stamp on the face of the letters, which will shew the day of the⟨ir⟩ leaving his Office. And I will thank you, for your own, and my satisfaction, to examine the same.
          The detention of these letters is a matter of some importance not only as it respects them, but as to the general regulation of the Post-Office; and I wish exceedingly to know where they were detained, and whether it was owing to the inattention of any Post Master through whose hands they must have passed—or to a worse cause. An investigation and discovery of this matter may prevent future offences of the like nature. You will therefore oblige me, Sir, and render a service to the public, by using your endeavours to know the cause of their detention. I have the honor to be, Your Excellency’s most Obedient Servant
          
            Go: Washington
          
        